[Cite as In re A.S., 2020-Ohio-5490.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



In the Matter of:                                 :
                                                                   No. 20AP-18
A.S., a minor child,                             :          (C.P.C. No. 18JU-12900)

                 Defendant-Appellant.            :        (REGULAR CALENDAR)



                                        D E C I S I O N

                                    Rendered on December 1, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Michael P.
                 Walton, for appellee. Argued: Michael P. Walton.

                 On brief: David K. Greer, for appellant. Argued: David K.
                 Greer.

                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch
SADLER, P.J.
        {¶ 1} Defendant-appellant, A.S., appeals from the judgment of the Franklin County
Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, overruling his
objections to the magistrate's decision to deny his motion to suppress and adjudicating him
a delinquent minor as a result of having committed the offense of receiving stolen property.
For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On November 5, 2018, a complaint was filed in Franklin County Court of
Common Pleas, Division of Domestic Relations, Juvenile Branch, against appellant, a
juvenile, alleging he received stolen property in violation of R.C. 2913.51, a felony of the
fourth degree. Appellant entered a denial on January 18, 2019.
        {¶ 3} On February 1, 2019, appellant filed a motion to suppress statements made
to law enforcement during an interview on September 16, 2018. Appellant argued he was
No. 20AP-18                                                                                               2


subjected to a custodial interrogation without knowingly and intelligently waiving his
Miranda rights. Miranda v. Arizona, 384 U.S. 436, 444 (1966). The case was referred to
a magistrate pursuant to Juv.R. 40.
        {¶ 4} On May 30, 2019, the magistrate conducted a suppression hearing. At the
hearing, the sole witness of plaintiff-appellee, State of Ohio, was Detective Jeremy Gabriel.
Gabriel testified he has been a detective with the Franklin County Sheriff's Office for nearly
14 years. On September 16, 2018, a deputy contacted Gabriel concerning a juvenile
detained for allegedly receiving a stolen vehicle.              Gabriel was assigned to interview
appellant regarding the stolen automobile.
        {¶ 5} The interview was recorded and played at the suppression hearing. While
only a portion of the video was played during the hearing, the entire video was introduced
as an exhibit. The video revealed Gabriel began the interview at 4:32 a.m. Gabriel entered
the room and informed appellant he had attempted to contact appellant's mother but was
unsuccessful. Appellant stated his mother will be "disappointed" and "shocked" when she
hears about what had happened. (Suppression Tr. at 21.) Appellant requested a trash can
stating that he might vomit. Gabriel asked if he had taken any drugs or ingested anything,
which appellant denied. Appellant stated "[j]ust the situation is terrible, sir." (Suppression
Tr. at 22.) Gabriel asked appellant his age and where he went to school. Appellant stated
he was 15 years old and was a sophomore at Gahanna-Lincoln. When asked how he was
doing in school, appellant said his grades were "alright." (Trial Tr. at 39.)1 Gabriel informed
appellant that he was going to read him his rights and to let him know if he had any
questions. Appellant inquired when he should ask the questions. Gabriel instructed
appellant to wait to ask any questions until after he finished reading the waiver. Gabriel
asked if appellant understood, which appellant responded in the affirmative. Gabriel read
appellant the Miranda waiver and then engaged him in a series of questions:
                [Detective]: Do you have to talk to me?
                [Appellant]: Yes, sir.
                [Detective]: Do you have to talk to me? No. You understand?



1 The suppression hearing transcript does not document appellant's recorded response to Gabriel's question.

The transcript from the trial documents shows appellant's response as "alright." After an independent review
of the video, we find the trial transcript accurately reflects appellant's response to Gabriel's question.
No. 20AP-18                                                                              3


              [Appellant]: Oh, yeah.
              [Detective]: You understand what-
              [Appellant]: You're going to ask me if I have to talk to you?
              [Detective]: Yeah, do you have to?
              [Appellant]: No.
              [Detective]: Okay. Can you have a lawyer present with you
              at any time during our conversation?
              [Appellant]: Yes, sir.
              [Detective]: Yes. If you can't afford one, can you still have a
              lawyer? If you or your mother or anybody in your family can't
              afford it, do you still get one?
              [Appellant]: Yes.
              [Detective]: Yes. The Courts will appoint one to you for free,
              okay?
              [Appellant]: Okay.
              [Detective]: So, at any point during our conversation can you
              stop talking to me?
              [Appellant]: Yes, sir.
              [Detective]: Yes, you can. Do you understand your rights?
              [Appellant]: Yes, sir.
              [Detective]: Do you have any questions about your rights?
              [Appellant]: No, sir.
              [Detective]: No?
              [Appellant]: No.
(Suppression Tr. at 23-25.)
      {¶ 6} The interrogation lasted a total of 13:35 minutes. There is no dispute that the
waiver was not signed by appellant. In response to why Gabriel did not have appellant sign
the waiver, Gabriel explained "[w]e don't have a policy necessarily in place where the
defendant has to sign, it is more imperative that we demonstrate that I see that he
understands [his] rights." (Suppression Tr. at 19.) Gabriel also testified he felt it was
important to give further clarifying questions for juveniles. No additional witnesses were
presented at the hearing.
      {¶ 7} On July 12, 2019, the magistrate denied the motion to suppress. Appellant
filed objections to the magistrate's ruling on July 15, 2019. On August 28, 2019, the trial
No. 20AP-18                                                                                                 4


court heard oral arguments on the objections and allowed supplemental briefing in the
case. On September 19, 2019, the court overruled appellant's objections finding the issue
was not ripe for review.
        {¶ 8} On October 17, 2019, the case proceeded to trial. Appellee called B.C. as its
first witness. B.C. testified he has been a resident of Franklin County for ten years and is
the registered owner of a red 2011 Mitsubishi Lancer. According to B.C., on September 2
or 3, 2018, his automobile was stolen outside his girlfriend's apartment. B.C. testified he
reported the theft to the police immediately after noticing the car was missing. B.C. stated
he did not give anyone permission to use the vehicle. According to B.C., law enforcement
later informed him that the vehicle was recovered and to pick it up. B.C. stated he picked
up the vehicle from the impound lot and noticed damage to the back bumper. B.C. paid
$500 for his deductible to repair the damage to the vehicle.
        {¶ 9} Appellee called Deputy Jason Davis as its next witness. Davis testified he has
been employed with the Franklin County Sheriff's Office for the last eight and one-half
years. On September 16, 2018, Davis was working the third shift patrol in a marked cruiser.
According to Davis, during the early morning hours, he was traveling westbound near the
intersection of Hamilton Road and Morse Road when he ran a vehicle registration on his
mobile data terminal for the vehicle next to him. The search of the automobile's registration
indicated the vehicle had been reported stolen, and he initiated a traffic stop.2 Davis
described the vehicle as a maroon four door. Davis stated when he approached, appellant
was the sole occupant of the automobile. According to Davis, when asked to provide
identification, appellant indicated that he did not have any identification on him. Davis
testified he determined appellant was a juvenile without a valid driver's license. Davis
placed appellant under arrest and took him to the I.D. Bureau and then Detective Bureau.
Davis identified appellant in the courtroom as the driver that he arrested on September 16,
2018. Davis testified he made efforts to contact appellant's mother but ultimately had to
transport appellant to Franklin County Children Services.
        {¶ 10} Appellee called Gabriel as its final witness. Gabriel testified Davis contacted
him regarding a minor child arrested for possession of a stolen vehicle. According to


2 Appellant objected to this statement. The magistrate overruled the objection accepting the testimony not for
the truth of the matter asserted but effect on the receiver as the cause for the stop.
No. 20AP-18                                                                                5


Gabriel, he attempted to call the minor's mother prior to interviewing appellant but was
unsuccessful. Gabriel identified appellant in the courtroom as the juvenile he interviewed
on September 16, 2018 at the Detective Bureau. After a brief discussion of the Miranda
warning, Gabriel testified as to the substance of his interview with appellant. According to
Gabriel, appellant confessed he "kinda [sic] knew it [the vehicle] was stolen." (Trial Tr. at
29.) The video recording of the interview was then played for the magistrate. During the
interview, appellant stated he got the vehicle around the fifth or sixth of September from a
friend named "Jue." (Trial Tr. at 43.) Appellant stated he would use the vehicle as
transportation for school, and the vehicle had been in his possession for one week or so.
There is no dispute that appellee presented no evidence of the vehicle's license plate or
vehicle identification number.
       {¶ 11} At the conclusion of appellee's case-in-chief, appellant moved for acquittal
arguing that appellee presented insufficient evidence to prove ownership of the vehicle.
The magistrate overruled the motion determining B.C. testified he was the daily driver,
used the vehicle everyday going to work, and picked up the vehicle after it was impounded.
Counsel for appellant declined to call any witnesses, and the parties proceeded with closing
arguments.
       {¶ 12} On October 21, 2019, the magistrate issued his initial ruling finding appellant
delinquent having committed the offense of receiving stolen property in violation of R.C.
2913.51, a felony of the fourth degree. On October 28, 2019, appellant objected to the
magistrate's findings arguing there was insufficient evidence appellant was driving B.C.'s
vehicle, and the magistrate erred in overruling the motion to suppress appellant's
statements because he had not knowingly and intelligently waived his Miranda rights.
       {¶ 13} On November 25, 2019, the magistrate issued its findings of facts and
conclusions of law. Appellant filed objections to the magistrate's decision on November 27,
2019, which were opposed by appellee. The court heard oral arguments on appellant's
objections on December 4, 2019.
       {¶ 14} On January 3, 2020, the trial court overruled appellant's objections and
adopted the magistrate's findings. The trial court concluded appellee proved beyond a
reasonable doubt that appellant was a delinquent minor for committing the offense of
receiving stolen property in violation of R.C. 2913.51. On the suppression issue, the trial
No. 20AP-18                                                                                6


court agreed with the magistrate's findings allowing the statements of appellant as
admissible evidence. The trial court required a $500 restitution order.
        {¶ 15} Appellant filed a timely appeal.
II. ASSIGNMENTS OF ERROR
        {¶ 16} Appellant assigns the following as trial court error:
               [1.] The trial court erred in overruling the minor child's
               motion to suppress his statements to Detective Gabriel
               because the state failed to establish that the minor child,
               without a parent present, without sleep and not feeling well
               and the interrogation conducted in the middle of the night,
               and without a written waiver for him to review and sign,
               knowingly and intelligently waived his Miranda rights.
               [2.] The trial court erred in finding the minor child
               delinquent of receiving stolen property-motor vehicle when
               the state failed to establish that the vehicle the minor child
               was driving was that of [B.C.], the owner named in the
               Complaint. The trial court's delinquency finding therefore
               violated the Due Process Clause of the Fourteenth
               Amendment of the United States Constitution, which required
               sufficient proof for a conviction.
III. LEGAL ANALYSIS
        A. Appellant's First Assignment of Error
        {¶ 17} In his first assignment of error, appellant argues the juvenile court erred by
denying his motion to suppress. Specifically, appellant alleges he did not knowingly and
intelligently waive his Miranda rights during the custodial interrogation on September 16,
2018.
        {¶ 18} The applicable standard of review on appeal from a trial court judgment that
adopts a magistrate's decision varies based on the issues that were "(1) preserved for review
through objections before the trial court and (2) raised on appeal by assignment of error."
(Internal quotations omitted.) Fraley v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 18AP-
731, 2019-Ohio-2804, ¶ 9; Feathers v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 16AP-
588, 2017-Ohio-8179, ¶ 10; In re Adoption of N.D.D., 10th Dist. No. 18AP-561, 2019-Ohio-
727, ¶ 27. Accordingly, we will note the standard of review as they are presented in each
assignment of error.
        {¶ 19} Appellate review of a motion to suppress presents a mixed question of law
and fact. State v. Castagnola, 145 Ohio St.3d 1, 2015-Ohio-1565, ¶ 32, citing State v.
No. 20AP-18                                                                                   7


Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, ¶ 8. We are required to accept the trial
court's findings of fact if supported by competent, credible evidence. Burnside at ¶ 8, citing
State v. Fanning, 1 Ohio St.3d 19 (1982). "Accepting these facts as true, the appellate court
must then independently determine, without deference to the conclusion of the trial court,
whether the facts satisfy the applicable legal standard." Burnside at ¶ 8, citing State v.
McNamara, 124 Ohio App.3d 706, 710 (4th Dist.1997). We therefore review the trial
court's application of the law de novo.
       {¶ 20} The Fifth Amendment to the United States Constitution and Article I, Section
10 of the Ohio Constitution ensure that no person shall be forced to be a witness against
himself in a criminal proceeding. In re D.B., 10th Dist. No. 17AP-83, 2018-Ohio-1247, ¶ 16,
citing State v. Arnold, 147 Ohio St.3d 138, 2016-Ohio-1595, ¶ 30. In Miranda, the United
States Supreme Court held that to protect against the inherent risk of coercion during a
custodial interrogation, procedural safeguards are needed to ensure the defendant's right
against self-incrimination. Miranda, 384 U.S. at 444. A custodial interrogation is defined
as " 'questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way.' " In re D.B.
at ¶ 17, quoting Miranda at 444. Accordingly, "[a] suspect in police custody 'must be
warned prior to any questioning that he has the right to remain silent, that anything he says
can be used against him in a court of law, that he has the right to the presence of an attorney,
and that if he cannot afford an attorney one will be appointed for him prior to any
questioning if he so desires.' " State v. Lather, 110 Ohio St.3d 270, 2006-Ohio-4477, ¶ 6,
quoting Miranda at 479.
       {¶ 21} The Supreme Court of Ohio has concluded that to determine whether a
suspect is knowingly, intelligently, and voluntarily waiving his Miranda rights, the
reviewing court must engage in a totality of the circumstances analysis. State v. Barker,
149 Ohio St.3d 1, 2016-Ohio-2708, ¶ 24, citing State v. Clark, 38 Ohio St.3d 252, 261
(1988). The totality of circumstances includes: "(1) the accused's age, mentality, and prior
criminal experience, (2) the length, intensity, and frequency of the interrogation, (3) the
existence of physical deprivation or mistreatment, and (4) the existence of inducement or
threat." In re D.B. at ¶ 18, citing State v. Valentine, 10th Dist. No. 14AP-893, 2016-Ohio-
277, ¶ 11. When the suspect is a juvenile, the factors include: " 'the juvenile's age,
No. 20AP-18                                                                                 8


experience, education, background, and intelligence' as well as his 'capacity to understand
the warnings given him, the nature of his Fifth Amendment rights, and the consequences
of waiving those rights.' " Barker at ¶ 24, quoting Fare v. Michael C., 442 U.S. 707, 725
(1979).
       {¶ 22} The state of Ohio has declined to join other states that provide per se rules
that invalidate a juvenile's Miranda waiver without additional protections, such as
requiring a parent or guardian present, during an interrogation. State v. Barker, 1st Dist.
No. C-130214, 2016-Ohio-7059, fn. 1, citing Juvenile Miranda Waiver and Parental Rights,
126 Harv.L.Rev. 2359, 2362 (2003). The Supreme Court of Ohio has also declined to
require a parent or guardian present during the interrogation of a juvenile writing, " '[w]e
perceive no requirement in Miranda that the parents of a minor shall be read his
constitutional rights along with their child, and that, by extension, both parent and child
are required to intelligently waive those rights before the minor makes a statement.' "
Barker, 2016-Ohio-7059, at ¶ 13, quoting State v. Bell, 48 Ohio St.2d 270, 276-77 (1976),
rev'd on other grounds, Bell v. Ohio, 438 U.S. 637 (1978). The Supreme Court of Ohio did
acknowledge the lack of a parent is a factor in determining whether the waiver was knowing,
intelligent, and voluntary. Barker, 2016-Ohio-2708, at ¶ 24, citing In re C.S., 115 Ohio St.3d
267, 2007-Ohio-4919, ¶ 96.
       {¶ 23} Considering the totality of the circumstances, we conclude appellant
knowingly and intelligently waived his Miranda rights. As set forth previously, appellant
was arrested in the morning hours of September 16, 2018. Prior to the interview, the record
reflects Gabriel attempted to reach appellant's mother but was unsuccessful.           While
appellant was only 15 years old, the video evidence reveals he understood the rights as read
to him by the detective, and appellant was alert and engaged during the interview.
Appellant noted he was in high school and doing well in school. Throughout the interview,
the detective made no overt threats, raised his voice, or coerced information from appellant.
There is also no evidence of physical deprivation or mistreatment. While Gabriel did not
have appellant sign the Miranda warning, the detective orally read the warning and asked
appellant several additional questions to ensure he understood his rights before beginning
the interview. In fact, when appellant misstated one of the rights, the detective corrected
appellant then restated the question. While appellant was not offered food or water given
No. 20AP-18                                                                                    9


the interrogation only lasted 13 minutes, we find this factor insignificant. The fact that no
parent was present during the interview is not enough to conclude appellant did not
knowingly and intelligently waive his rights.
       {¶ 24} Appellant argues the detective's decision to interview him at 4:32 a.m. while
appellant was not feeling well affected his ability to knowingly and intelligently waive his
Miranda rights. We find this argument unpersuasive. First, when appellant requested a
trash can, Gabriel asked if he had taken any drugs or ingested anything, which appellant
denied. Appellant stated "[j]ust the situation is terrible, sir." (Suppression Tr. at 22.) The
trial court concluded that appellant was upset as a result of the situation rather than
physically ill. We find the trial court's factual interpretation reasonable as the video reflects
appellant was engaged throughout the interview and appeared unaffected by the upset
stomach. Regarding the late hour of the interview, the traffic stop occurred around 3:00
a.m., and appellant was interviewed at 4:32 a.m. It is logical the interrogation would occur
after the arrest. Given the interview was only 13 minutes, we conclude the time of the
interview did not meaningfully impact appellant's ability to knowingly and intelligently
waive his Miranda rights.
       {¶ 25} While appellant relies on the Supreme Court of Ohio's ruling in Barker, 2016-
Ohio-2708, the case does not stand for the proposition that appellant has claimed. In
Barker, the Supreme Court of Ohio considered whether the statutory presumption of
voluntariness under R.C. 2933.81(B), based on an electronically recorded interrogation,
applied to juveniles. The Barker court found the presumption was unconstitutional for
juveniles, and the case was remanded back to the First District Court of Appeals to consider,
without the R.C. 2933.81(B) presumption, whether the juvenile knowingly, intelligently,
and voluntarily waived his Miranda rights. On remand, the First District found that based
on the totality of the circumstances, the juvenile had knowingly, intelligently, and
voluntarily waived his Miranda rights.
       {¶ 26} The present case is analogous to Barker in a number of ways. Like Barker,
appellant was a 15-year-old interrogated late at night with no parent present. While
appellant was interviewed for approximately 13 minutes, Barker's interview lasted over 1
hour and 15 minutes. Barker, 2016-Ohio-7059, at ¶ 31. In both cases, the juveniles were
engaged and asked questions during various points in their interviews. While minimized
No. 20AP-18                                                                                10


by the First District, there was also evidence the juvenile in Barker had borderline
intelligence only reading at a third-grade level. Here, appellant was enrolled as a
sophomore in high school and doing well in school.
       {¶ 27} Appellant also relies heavily on our decision in State v. Pablo, 10th Dist. No.
16AP-888, 2017-Ohio-8834, in support of his position that appellant did not knowingly and
intelligently waive his Miranda rights. In Pablo, the juvenile was charged with three counts
of rape, two counts of kidnapping, one count of gross sexual imposition, and one count of
felonious assault originating out of two separate incidents. The juvenile filed a motion to
suppress statements made to law enforcement during an interrogation, which the trial
court granted. The state appealed, and we affirmed the trial court's ruling finding the
juvenile in Pablo did not knowingly and intelligently waive his Miranda rights.
       {¶ 28} While Pablo addressed similar issues of law, the facts in the case are
distinguishable in several important ways. First, while the juvenile in Pablo was 16, the
evidence suggested his level of intelligence was not high testifying he was a "D" student. Id.
at ¶ 7. Next, while the juvenile in Pablo spoke English, his first and primary language was
Spanish. Finally, the juvenile testified he believed he was required to sign the Miranda
waiver. Id. Here, appellant testified he was enrolled in school and doing well. There is also
no dispute that appellant's primary language was English and no testimony from appellant
that he felt required to waive his Miranda rights. Considering all the above, we find
appellant's argument to be without merit. Accordingly, we conclude appellant knowingly
and intelligently waived his Miranda rights, and his statements to the police were
admissible evidence.
       {¶ 29} Appellant's first assignment of error is overruled.
       B. Appellant's Second Assignment of Error
       {¶ 30} In his second assignment of error, appellant argues the trial court erred in
concluding there was sufficient evidence to find appellant delinquent for the offense of
receiving stolen property. Appellant alleges appellee failed to establish that the vehicle
appellant was driving was owned by the victim named in the complaint.
       {¶ 31} Sufficiency of the evidence is a legal standard that tests whether the evidence
is legally adequate to support the verdict. State v. Wright, 10th Dist. No. 18AP-770, 2019-
Ohio-5201, ¶ 16. "In a sufficiency of the evidence inquiry, appellate courts do not assess
No. 20AP-18                                                                                  11


whether the prosecution's evidence is to be believed but whether, if believed, the evidence
supports the conviction." State v. Cook, 10th Dist. No. 19AP-353, 2020-Ohio-2844, ¶ 19,
citing State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, ¶ 79-80. A reviewing court
must not weigh witnesses' credibility but presume that the state's witnesses were honest
and determine if their testimony demonstrates the necessary elements of the crime. Wright
at ¶ 17, citing State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-754, ¶ 4. "In
determining whether the evidence is legally sufficient to support the jury verdict as a matter
of law, '[t]he relevant inquiry is whether, after viewing the evidence in a light most favorable
to the prosecution, any rational trier of fact could have found the essential elements of the
crime proven beyond a reasonable doubt.' " State v. Robinson, 124 Ohio St.3d 76, 2009-
Ohio-5937, ¶ 34, quoting State v. Jenks, 61 Ohio St.3d 259, 272 (1991), paragraph two of
the syllabus, superseded by state constitutional amendment on other grounds as stated in
State v. Smith, 80 Ohio St.3d 89, 102 (1997), fn. 4. We will not reverse a verdict based on
insufficient evidence unless we find "reasonable minds could not reach the conclusion
reached by the trier-of-fact." State v. Dennis, 79 Ohio St.3d 421, 430 (1997).
       {¶ 32} Pursuant to R.C. 2913.51(A), the offense of receiving stolen property is
defined as follows: "No person shall receive, retain, or dispose of property of another
knowing or having reasonable cause to believe that the property has been obtained through
commission of a theft offense." R.C. 2913.01(D) defines "owner" as "any person, other than
the actor, who is the owner of, who has possession or control of, or who has any license or
interest in property or services, even though the ownership, possession, control, license, or
interest is unlawful." The Committee Comment to R.C. 2913.01 provides additional
clarification stating " '[o]wner' is defined so as to retain the concept that a thief can steal
stolen property from a thief. * * * The gist of theft is a wrongful taking rather than a
particular ownership, and it is sufficient that a thief knows that property or services are not
his to take." R.C. 2913.01, 1974 Committee Comment to H 511.
       {¶ 33} The crime of receiving stolen property is statutorily defined as a theft offense.
See R.C.2913.01(K)(1) (a "[t]heft [o]ffense means any of the following * * * [a] violation of
section * * * 2913.51"). When proving a theft offense, the inquiry is not whether the person
from whom the property was stolen was the owner but "whether the accused had any lawful
right to possess the property." State v. Jeantine, 10th Dist. No. 09AP-296, 2009-Ohio-
No. 20AP-18                                                                                              12


6775, ¶ 23, citing State v. Rhodes, 2 Ohio St.3d 74, 77 (1982) (finding title ownership is not
an element of a theft offense); see also State v. Mason, 10th Dist. No. 91AP-1012 (July 14,
1992) (concluding while the name of the person from whom the property was stolen is
usually named in the indictment, ownership is not an element of a theft offense).
        {¶ 34} Accordingly, there is no requirement that appellee prove ownership of the
stolen vehicle at issue for the purpose of demonstrating the offense of receiving stolen
property. State v. Edwards, 9th Dist. No. 21705, 2004-Ohio-1595, ¶ 17 (finding ownership
was not required to prove the offense of receiving stolen property). Appellee is only
required to demonstrate that appellant was not the owner of the vehicle and that he
received the vehicle when he knew or had reasonable cause to believe that the vehicle was
obtained through the commission of a theft offense.3 As such, appellant's argument that
the evidence was insufficient based on appellee failing to present evidence of ownership is
without merit.
        {¶ 35} Based on the forgoing, appellant's second assignment of error is overruled.
IV. CONCLUSION
        {¶ 36} Having overruled appellant's first and second assignments of error, we affirm
the judgment of the Franklin County Court of Common Pleas, Division of Domestic
Relations, Juvenile Branch.
                                                                                   Judgment affirmed.
                         BROWN and LUPER SCHUSTER, JJ., concur.
                                          _____________




3 Even if ownership was a required element of the offense, it appears there was sufficient evidence B.C. was
the owner of the stolen vehicle.